Fourth Court of Appeals
                                    San Antonio, Texas
                                   Thursday, February 17, 2022

                                       No. 04-21-00464-CR

                                     Patricia Dawn HANVY,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 18-837-CR
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER
       Appellant’s brief was originally due February 4, 2022. Neither the brief nor a motion for
extension of time to file the brief has been filed. We therefore ORDER appellant to file her brief
by February 28, 2022. If neither the brief nor an extension of time to file the brief is filed by the
date ordered, we will order the appeal abated and remanded to the trial court for a hearing to
determine whether appellant has abandoned the appeal. See TEX. R. APP. P. 38.8(b)(2).



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court